BATTS, Circuit Judge
(concurring). In coal gas making, by connecting a standpipe between two vertical rows of horizontal retorts with each retort (patent No. 1,091,111) by a lateral pipe with a valve in the retort (patent No. 1,122,683) and (patent No. 1,140,113) charging the retorts at such intervals as maintained in each a degree of carbonization different from the others, complainants claim to have accomplished ease in removing lampblack from the connecting pipe, *845and an equality of temperature, obviating the deposit of tar, lampblack, and pitch, removal of which, under the old system of retorts with separate standpipes, was troublesome and expensive.
Defendant is charged with infringement in the operation of a plant with like rows of retorts connected on one side of a standpipe by a pipe and a valve in the standpipe, in which water is kept flowing down the interior of its sides; the charging being sequently done with a machine which is moved at regular intervals from one to another of the horizontal rows into which retorts of the vertical rows of corresponding height are disposed. It was claimed that the water jacket obviated the deposit, and that the location of the valve in the standpipe rendered cleaning the connecting pipe easier.
The use of a single standpipe for several retorts, if ever patentable, was anticipated by United .States patents: Rowland, 211,591; Fowler, 808,831; Taussig, 694,443 — and English patents: Wales, 5,513; Flan-son, 8,880; and Scoble, 421. The use of a lateral pipe and valve to connect the retort and standpipe involved nothing novel, and was anticipated by patents: Rowland, 211,591; and Wates, 5,513. Regulating intervals between chargings of retorts would not seem to be more patentable than a schedule for trains, or meals or medicine. The method was anticipated by Slade, 4,422.
If the patent were valid, it was not infringed. At most, it involved a method by which standpipe stoppage was reduced, if conditions (including an enlarged pipe) were as at complainants’ plant. Defendant continued, after patent, a manner, in substantial accord with complainants’ method, of using a charging machine. The manner of use was customary, and not to produce results claimed by patentees. The essential conditions were evidently absent, for the results did not follow.
For the reasons indicated by the trial judge, and because complainants’ method patent is void, the judgment should be affirmed.